Citation Nr: 1520899	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-24 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to service connection for PTSD with depression.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from August 1872 to September 1974. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan that determined new and material evidence was not received to reopen the claim.

A March 2012 rating decision granted entitlement to service connection for migraines and assigned an initial rating of 30 percent, effective in January 2011.  The Veteran appealed the initial rating.  In November 2013, a decision review officer granted an initial rating from 30 to 50 percent, the maximum allowable schedular rating, also effective in January 2011.  The rating decision and the notice letter informed the Veteran that the action was deemed a full grant of the benefits sought.  The Veteran's attorney specifically responded to the notice by informing the RO that the Veteran applied for a TDIU due to the migraines.  In light of the fact the Veteran received the maximum schedular rating, and his attorney's response, the issue of the initial rating for migraine headaches is not currently before the Board and will not be addressed in the decision below.

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2008 rating decision denied entitlement to service connection for PTSD with depression due to non-verification of the claimed stressors.  New and material evidence was not received within one year of the October 2008 rating decision nor did the Veteran appeal it.

2.  The evidence added to the record since the October 2008 rating decision raises a reasonable possibility of proving the claim.

3.  The evidence is at least in equipoise as to confirmation of one of the Veteran's claimed stressors.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision that denied entitlement to service connection for PTSD with depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2014).

2.  Regardless of whether the October 2008 rating decision is final, new and material evidence has been received since that decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  The criteria for entitlement to service connection for PTSD with depression are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f) and § 4.125 (requiring PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) as the governing criteria for diagnosing PTSD.  Parenthetically, the Board notes VA implemented DSM 5, effective August 4, 2014.  The Secretary, VA, however, has determined DSM 5 does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The RO certified the Veteran's appeal to the Board to August 2014.  Hence, DSM-IV is still the governing directive.

As a general rule, a veteran's statements alone about a claimed stressor not related to combat or fear of hostile military or terrorist activity are not enough to establish the occurrence of the alleged stressor.  38 C.F.R. § 3.304(f)(3).  

If the claimed stressor is related to personal assault the supporting evidence can consist of evidence of behavior changes in response to the assault.  38 C.F.R. § 3.304(f)(5).

Background

In a May 2007 statement, the Veteran asserted three stressors as the basis for his claim for service connection for PTSD: 1) while on a field training exercise, he was held and beaten by other sergeants assigned to his platoon; 2) while based in Okinawa in approximately 1973, and while on liberty, he was assaulted by other marines and knocked unconscious; and, 3) during a live-fire training exercise he was terrified and feared for his life.  The Veteran related that while he was not certain, he believed he sought medical care for his injuries.

Service treatment records dated in January 1974 note that the Veteran was "jumped in town" the prior evening, and the stitches from a recent lipoma excision were torn out as a result.  He also sustained an injury to a 3rd finger.  A February 1974 entry notes the Veteran's complaints of severe pain in the forehead.  The September 1974 Report of Medical Examination for Release from Active Duty reflects that the Veteran area was assessed as psychiatrically normal.

Private outpatient and VA out- and inpatient treatment records note the Veteran's 30+-year history of depression and symptoms of PTSD.  His records note Axis I diagnoses of PTSD and depression due to his claimed stressors.

In a July 2008 letter, the Veteran's brother described how the Veteran had changed after he returned home from active service.  He was not as outgoing, was irritable, and very angry.

The August 2008 VA examination report reflects that the examiner conducted a review of the claims file as part of the examination.  In addition to the stressors set forth above, the Veteran also asserted that he was part of a rescue mission into Cambodia where he and his unit came under fire.  The examiner noted the Veteran's reported stressors and the Veteran's report that he had experienced flashbacks and other symptoms related to the assault ever since the incident.  The examiner opined that the Veteran met all of the criteria for a diagnosis of PTSD.  The examiner also opined that, if the Veteran's claimed stressors of having been assaulted were verified, then it was at least as likely as not that his symptoms were causally connected to the in-service assaults which he claimed.

An October 2008 rating decision denied service connection for PTSD because there was no mention in either the Veteran's service personnel or treatment records of anything related to his claimed assaults.  The decision also determined that the Veteran's claimed stressors were not confirmed.  Hence, the claim was denied.  An RO letter also dated in October 2008 informed the Veteran of the decision and of his right to appeal.

March 2009, the Veteran claimed service connection for hearing loss and tinnitus; but no additional evidence pertaining to the claimed psychiatric disability was received within a year of the October 2008 decision.

The Veteran did not appeal the October 2008 rating decision.  Hence, the October 2008 rating decision became final.  See 38 C.F.R. § 20.302.  VA received the Veteran's application to reopen his claim in December 2009.

New and Material Evidence

When a claim is disallowed by the RO and no NOD or additional evidence is submitted within a year of the notice of that decision, the action or determination becomes final, and the claim will not be reopened except as provided by applicable regulation.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(b).  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  Id.; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence means more than evidence that has not previously been included in the claims folder.  The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).  The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id., at 118. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Analysis

The evidence added to the record since the October 2008 rating decision includes another statement by the Veteran's sister, a statement by the Veteran's brother, additional treatment records, and positive nexus opinions from the Veteran's treating physicians.

In addition to the information contained in her 2007 letter, the Veteran's sister submitted a February 2010 letter wherein she related for the first time that the Veteran told his family about being beaten while he was in active service.  The Veteran's brother reported in his February 2010 letter that the Veteran had told him that he was beaten while in service and that the Veteran had changed significantly afterwards.  The additional medical opinion noted that there was no trauma other than the Veteran's claimed in-service assaults in the Veteran's history to explain his significant PTSD symptoms.  Hence, the physician opined, the Veteran's PTSD is linked to those stressors.  See 38 C.F.R. § 3.304(f)(5).

All of the above noted evidence is new, in the sense that it was not before the rating board at the time of the October 2008 rating decision.  Further, it is presumed to be credible.  It is also material, as it relates to the core issue of the Veteran's claim. The Veteran's sister's statement is material evidence, as it provides credible supporting evidence of an in-service assault.  See Forrest v. Brown, 4 Vet. App. 276, 279 (1993).  The same is true of the statement by the Veteran's brother.  Id.  The physician's assessment was based on a fresh review of the case.

In light of all of the above, the Board finds new and material evidence has been received to reopen the claim.  38 C.F.R. § 3.156.  Further, the Board finds the case is sufficiently developed to address the merits of the appeal.

Merits

The record shows current diagnoses of PTSD with depression.  Medical professionals have linked the current diagnoses to in-service personal assaults.  The statements from the Veteran's brother and sister provide evidence of behavior changes in response to the stressor and the fact that the Veteran told them of the assaults provides further support for the stressors.  The January 1974 entry in the service treatment records clearly notes the Veteran's report of having been "jumped" the prior evening, and that his stitches were torn out.  The noted physical examination confirmed that the stitches were torn out.  In light of the medical opinions of record, to include the opinion of the VA examiner at the August 2008 examination, verification of either of his claimed stressors is sufficient to prove his claim.  38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125.  The elements for service connection for PTSD are all established.  The appeal is granted


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for PTSD with depression due to military assault.

Entitlement to service connection for PTSD with depression due to military assault is granted.


REMAND

A May 2014 rating decision denied a TDIU, and the Veteran appealed the decision.  Although the RO acknowledged the Veteran's NOD, there is no indication in the claims file that a SOC has been issued.  Hence, the Board remands for that purpose.  See 38 C.F.R. §§ 19.29, 19.30; see also Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC with regard to entitlement to a TDIU.  Only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should this claim be returned to the Board.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


